ORDER

PER CURIAM.
Appellant, Glen Jewels, appeals his conviction by jury for burglary in the second degree, RSMo § 569.170 (1994) entered by the Circuit Court of the City of St. Louis. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the trial court *273pursuant to Rule 30.25(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.